Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-4, 6-18, 21 and 23 are allowed. 
Claims 11-18 and 21, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between a powdered fat and/or oil composition and a method of making the powdered fat and/or oil composition, as set forth in the Office action mailed on March 4th 2019, is hereby withdrawn and claims 11-18 and 21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following is an examiner’s statement of reasons for allowance:
Kretschmer (DE 2832636 A1) discloses a fat composition to be used in a ketogenic diet, wherein the fat composition comprises 90wt% to 98wt% medium-chain triglycerides mixture comprising 45wt% to 70wt% capric acid, wherein the fat composition further comprises 2wt% to 10wt% vegetable oils comprising long chain fatty acids (e.g., sunflower oil, soybean oil, cottonseed oil, safflower oil, grapeseed oil, etc.), mixtures, fractionated products and/or transesterification products thereof. Amir (from Pak. J. Food Sci., 22(3), pp. 143-153 (2012)) discloses interesterification of triglycerides in oil/fat blends (i.e., the rearrangement or randomization of the acyl residues in the triglycerides) is known to provide the fats or oils with new physical properties (e.g., melting point, spreadability, texture, consistency), where the interesterification can be controlled by selection and contents of the constituents and processing parameters to obtain a fat product with melting characteristics, texture and consistency desired for the specific end use. Mezzenga (USPub 2011/0223225 A1) discloses forming a powdered fat composition comprising at least 99wt% oil, and of using the powdered fat as food and/or as a food additive that is free flowing, solid at room temperature and readily soluble; However, neither Kretschmer, or any other prior art reference disclose transesterifying the MCT and LCT oils and forming X2Y at the relative contents recited in independent claims 1 and 11.  
Accordingly, claims 1-4, 6-18, 21 and 23 are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Dynamit (GB 1,564,363 A) discloses a method for accelerating the solidification of fat melts or fat containing liquid compositions, which comprises dispersing in the melts a crystalline powder β-type oil/fat of monoacid triglycerides made of fatty acids having a chain length of 10-20 carbon atoms (see Dynamit page 1, line 36 to page 2, line 12; page 3, lines 11-34; examples 1-2) and mixing as little as 1wt% of the crystalline powder of monoacid triglycerides in the fat melts or fat containing liquid compositions (see Dynamit page 2, lines 16-19).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                                
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792